*424The court decided that the plaintiff was entitled to recover, in an opinion per curiam, as follows:
For the reasons stated in the opinion in Gerlach Live Stock Company v. United States, No. 46009, 111 C. Cls. *4251, and for reasons set forth, in the opinion of the Supreme Court in United States v. Gerlach Live Stock Company, and other cases, Nos. 4, 5, 6, 7, 8 and 9, October term, 1949, delivered June 5, 1950, judgment is hereby rendered against the defendant in favor of plaintiff in the sum of $61,620.00, plus an amount for delay in payment computed at 4 percent per annum from October 20, 1941, until paid.